Citation Nr: 1107702	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disorder of the left 
little finger.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 2006.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefit sought on appeal.  
			
In January 2010 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.


FINDING OF FACT

The Veteran's currently-shown a flexion deformity of the proximal 
interphalangeal (PIP) joint of the left little finger is related 
to service.


CONCLUSION OF LAW

Service connection for a flexion deformity of the PIP joint of 
the left little finger is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated 
the concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been satisfied 
in the present case, it is the Board's conclusion that the law 
does not preclude the Board from adjudicating the Veteran's claim 
for service connection.  This is so because the Board is taking 
action favorable to the Veteran by granting service connection 
for the claim on appeal.  Thus, a decision at this point poses no 
risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran claims that he currently has a disorder of the left 
little finger as a result of his military service.  Specifically, 
he contends that in January 1995 while in Tuzla, Bosnia, he fell 
off of a tent frame and landed on his left hand, jamming his 
little finger.  He contends that he was treated in the field by a 
medic and the finger was put in a splint.  He states that the 
accident was not recorded in his medical records because the 
injury was not life-threatening and he was able to continue his 
duties with the treatment received in the field, and also that 
his medical file was at Hulburt Field, Florida, at the time of 
the incident. 

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  

Here, the first element of service connection has been met 
because the Veteran has been diagnosed with a flexion deformity 
of the proximal interphalangeal joint of the left little finger, 
documented, for example, on VA examination in March 2010.

As for the in-service incurrence of the disorder, the Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnoses relevant to his left hand or left little 
finger.  However, a February 2006 report does document a left 
thumb strain due to an injury just seven months prior.  Indeed, a 
review of the February 2006 record reveals the Veteran fell seven 
months prior, or approximately July 2005, and injured his left 
thumb.  In addition, while examination of the entire left hand at 
that time did not reveal any abnormality of the left little 
finger, July 2007 VA examination conducted less than one year 
following the Veteran's discharge from service in September 2006, 
revealed a mild deformity of the PIP of the left little finger, 
and a March 2010 VA examiner indicated that this type of 
deformity may occur with the type of injury described by the 
Veteran.  Moreover, the Veteran has alleged a continuity of 
symptoms since his injury during service, a deformity as 
described by the VA physicians may be to some extent observable 
by a lay person, and there is no evidence of a post-service 
injury to the left little finger between the Veteran's discharge 
from service in September 2006 and his initial VA examination in 
July 2007.  

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  See 38 
C.F.R. § 3.102.  Here, in view of the nature of the disability, 
and a finding of a flexion deformity of the PIP joint of the left 
little finger within a year after service, the Board finds that, 
resolving all reasonable doubt in favor of the Veteran, service 
connection for a flexion deformity of the PIP joint of the left 
little finger is warranted.


ORDER


Service connection for a flexion deformity of the PIP joint of 
the left little finger is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


